DETAILED ACTION
This is in response to the request for continued examination filed on July 16, 2021.

Status of Claims
Claims 1 – 20 are pending, of which claims 1, 6, 11, and 16 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
In light of Applicant’s response to the previous rejection for non-statutory double patenting, the examiner maintains the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the step of 'zero each data element' in a matrix, which is a mathematical concept. This judicial exception is not integrated into a practical application because additional steps of decoding and executing instructions are generic computing steps.  The common steps of computing include fetching instructions, decoding instructions, and executing instructions are well-understood, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because further limitations in the claims include merely generic computer processors and generic processing steps of decoding and executing.  As discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984, a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry is not found to include ‘significantly more.’  ‘CIS-77 The Instruction Cycle’ and ‘Spotlight On: 
instructions are well-understood, routine, and conventional.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  each independent claim now states “2-D” with no further definition of this abbreviation.  The examiner recommends amending the first instance of 2-D in each independent claim to state “2-dimensional (2-D).”  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6, 8, 11, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ould-Ahmed-Vall et al., U.S. Patent Application 2013/0339668 (hereinafter referred to as OAV) in view of ‘Hardware Acceleration of Matrix Multiplication on a Xilinx FPGA’ by Nirav Dave et al. (hereinafter referred to as Dave).

Referring to claim 1, OAV discloses “A processor comprising: decode circuitry” (Fig. 10B core with decode unit 1040, Fig. 11A decode to vector unit, vector registers, execution engine 1050) “to decode a single instruction having fields for an opcode and a source/destination” “matrix operand identifier” ([0003] – [0004] instructions with fields, opcode, operands, destination. [0034]-[0035] vector operations with destination); “the opcode to indicate execution circuitry is to, in response to the decoded single instruction, zero each data element of the identified source/destination” “matrix” ([0003] – [0004] instructions with fields, opcode, operands, destination. [0034]-[0035] vector operations with destination.  [0089] zeroing vector masks allow any set of elements in the destination to be zeroed during execution of any operation.  Note that an opcode (e.g. the opcode field of Fig.8A) that conveys a vector operation to the execution circuitry and the instruction including a writemask field 770 would indicate to execution circuitry, in response to decoding, that any set of elements will be zeroed.  In other words, the above limitation can be reasonably interpreted to include zeroing instructions whose opcode is not a zero/clear type of opcode, but ,when decoded with other pertinent fields, indicates to the execution circuitry to zero data elements); “and execution circuitry to execute the decoded single instruction to” “zero each data element of the identified source/destination” “matrix” (Fig. 10B core with decode unit 1040, Fig. 11A decode to vector unit, vector registers, execution engine 1050. [0089] zeroing vector masks allow any set of elements in the destination to be zeroed during execution of any operation).
As OAV discloses utilizing a mask to zero elements, OAV does not appear to explicitly disclose “execute the decoded single instruction to, according to the opcode, zero each data element of the identified source/destination 2-D matrix solely based on the opcode.”
However Dave discloses “execute the decoded single instruction to, according to the opcode, zero each data element of the identified source/destination 2-D matrix solely based on the opcode” (left column of page 98 matrix registers A, B, and C with compute opcodes including zero).  Also, Dave discloses “the opcode to indicate execution circuitry is to, in response to the decoded single instruction, zero each data element of the identified source/destination 2-D matrix” (left column of page 98 matrix registers A, B, and C with compute opcodes including zero).
OAV and Dave are analogous art because they are from the same field of endeavor, which is computer instructions for data element manipulation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OAV and Dave before him or her, to modify the teachings of OAV to include the teachings of Dave so that an instruction set is provided with a single instruction with an opcode for setting all data elements to zero.
The motivation for doing so would have been to provide a more efficient means for clearing a large data structure.


As per claim 2, OAV discloses “the execution circuitry is to zero each row of the source/destination matrix operand” (Fig. 10B core with decode unit 1040, Fig. 11A decode to vector unit, vector registers, execution engine 1050. [0089] zeroing vector masks allow any set of elements in the destination to be zeroed during execution of any operation).

As per claim 3, OAV discloses “the source/destination matrix operand is a plurality of registers configured to represent a matrix” (Fig. 11A vector registers 1114).

Referring to claim 6, claim 1 recites the corresponding limitations as that of claim 6.  Therefore, the rejection of claim 1 applies to claim 6. 

Note, claim 8 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 8.

Referring to claim 11, claim 1 recites the corresponding limitations as that of claim 11.  Therefore, the rejection of claim 1 applies to claim 11. 
Further, OAV discloses “A non-transitory machine-readable medium storing an instruction which causes a processor to perform a method” of claim 1 ([0200] machine-readable medium).

Note, claim 13 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 13.

Referring to claim 16, claim 1 recites the corresponding limitations as that of claim 16.  Therefore, the rejection of claim 1 applies to claim 16. 
Further, OAV discloses “A system comprising: a processor; and an accelerator coupled to the processor, the accelerator including” the limitations of claim 1 (Fig. 13 along with [0182] and [0185] processors 1310/1315 and coprocessor 1345, graphics controllers).

Note, claim 18 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 18.

Claims 5, 7, 10, 12, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OAV in view of Dave, as applied to claims above, further in view of ‘Brief Introduction to Vectors and Matrices’ from University of North Florida (hereinafter referred to as UNF).

As per claim 5, OAV discloses “the execution circuitry” and “the identified source/destination matrix” (Fig. 10B core with decode unit 1040, Fig. 11A decode to vector unit, vector registers, execution engine 1050. [0089] zeroing vector masks allow any set of elements in the destination to be zeroed during execution of any operation).
to set a status bit regarding the identified source/destination matrix as being zero.”
However, UNF discloses “0 denotes the zero matrix” (section 1.1 special matrices).
It would have been obvious to one of ordinary skill in the art to utilize a single bit in order to ‘denote the zero matrix.’
OAV, Dave, and UNF are analogous art because they are from the same field of endeavor, which is vector/matrix processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OAV, Dave, and UNF before him or her, to modify the teachings of OAV and Dave to include the teachings of UNF so that a status bit is set for a zero matrix.
The motivation for doing so would have been to provide a means for using a zero matrix with a much smaller storage space requirement.  This is similar to standard compression mechanisms motives (to convey the same amount of data with less storage space and/or transmission time).
Therefore, it would have been obvious to combine UNF with OAV and Dave to obtain the invention as specified in the instant claim.

	As per claim 7, OAV discloses “the zeroing” “of the source/destination matrix operand” (Fig. 10B core with decode unit 1040, Fig. 11A decode to vector unit, vector registers, execution engine 1050. [0089] zeroing vector masks allow any set of elements in the destination to be zeroed during execution of any operation).
“the zeroing” “of the source/destination matrix operand” (left column of page 98 matrix registers A, B, and C with compute opcodes including zero).
	Neither OAV nor Dave appear to explicitly disclose “the zeroing is done a row of the source/destination matrix operand at a time.”
	However, UNF discloses zero matrices with multiple rows (section 1.1 special matrices).  UNF also discloses vectors being matrices of one row or one column (section 1.1).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of UNF with OAV and Dave so that the zeroing method of OAV/Dave is applied to a zero matrix (as in UNF) so that “the zeroing is done a row of the source/destination matrix operand at a time.”
OAV, Dave, and UNF are analogous art because they are from the same field of endeavor, which is vector/matrix processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OAV, Dave, and UNF before him or her, to modify the teachings of OAV/ Dave to include the teachings of UNF so that a matrix is zeroed row by row.
The motivation for doing so would have been to provide a simple means for setting each element in a matrix to a zero.  In other words, accessing and operating on matrices is described in relation to columns and rows (see section 1 and section 1.2 of UNF).  Thus, setting values of a matrix would be accomplished by specifying rows and/or columns.
Dave to obtain the invention as specified in the instant claim.

Note, claim 10 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 10.

Note, claim 12 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 12.

Note, claim 15 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 15.

Note, claim 17 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 17.

Note, claim 20 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 20.

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over OAV in view of Dave, as applied to claims above, further in view of ‘Incompatibilities with MATLAB in Variable-Size Support for Code Generation’ from MathWorks, Inc. (hereinafter referred to as MathWorks).

As per claim 4, OAV discloses “the execution circuitry” and “the source/destination matrix operand identifier” (Fig. 10B core with decode unit 1040, Fig. 11A decode to vector unit, vector registers, execution engine 1050. [0089] zeroing vector masks allow any set of elements in the destination to be zeroed during execution of any operation.  Also [0003] instructions with fields, opcode, operands, destination AND [0034]-[0035] vector operations with destination).
Neither OAV nor Dave appears to explicitly disclose “the execution circuitry to fault upon a determination the source/destination matrix operand identifier is not configured as a matrix.”
However, faults occurring when operands are incorrect is known in the art.  For example, MathWorks discloses giving a “fault upon a determination the source/destination matrix operand identifier is not configured as a matrix” (‘Incompatibility with MATLAB in Vector-Vector Indexing’ section describes A and B matrices that become vectors and an error when a function is run).
OAV, Dave, and MathWorks are analogous art because they are from the same field of endeavor, which is vector/matrix processing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of OAV, Dave, and MathWorks before him or her, to modify the teachings of OAV and Dave to include the teachings of MathWorks so that execution circuitry faults upon determining that the source/destination matrix operand identifier is not configured as a matrix.
The motivation for doing so would have been to provide a means for a function to handle operands that are not as expected, providing flexibility.
Dave to obtain the invention as specified in the instant claim.

Note, claim 9 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 9.

Note, claim 14 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 14.

Note, claim 19 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 19.

Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive. 
Applicant argues, on pages 6 – 7, that the examiner has failed to provide a prima facie case for claims 1 – 20 being directed to an abstract idea without significantly more.  Applicant argues that the Office will not be able to show their claim limitations as being well-understood, routine, or conventional as, to date, there has been no showing of a reference that describes the claimed circuitry.  Applicant further states that ‘if something has not existed, it cannot, by definition, be well-understood, routine, or conventional.’

Evidentiary references are provided to show that fetch, decode, execute methods are well-understood, routine, and conventional.  See 'CIS-77 - The Instruction Cycle' from c-jump.com and 'SPOTLIGHT ON: THE FETCHDECODE EXECUTE CYCLE' by Will Fastiggi.
Also, regarding Applicant’s argument that 
the Berkheimer memo requires, but there is no discussion of a: 1) "citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s)."; 2) "citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(ll) as noting the well-understood, routine, conventional nature of the additional element(s)."; 3) "citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)."; or 4) "statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s)."

The examiner points to the previous and above rejections, where publications have been provided demonstrating the well-understood, routine, conventional nature of the additional element(s).  Further, as in MPEP 2106 III., Applicant’s abstract idea of Gottschalk v. Benson "held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle."

Applicant’s remaining arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘High-level opcodes’ from unthought.net, 1999 describes opcodes including a zero opcode that stores zeros into a destination.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184